Dismissed and Opinion Filed October 23, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00803-CV

                      MASTER CLEANING SUPPLY, INC., Appellant
                                      V.
                              OH SUN KWON, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05120-B

                             MEMORANDUM OPINION
                       Before Justices Pedersen, III, Reichek, and Carlyle
                                Opinion by Justice Pedersen, III

       The underlying suit in this appeal was filed against appellee, Oh Sun Kwon, by La O, Inc.,

a non-party to the appeal. Kwon then filed third-party claims against appellant, Master Cleaning

Supply, Inc. (“MCS”). MCS failed to answer, and the trial court signed an interlocutory default

judgment against MCS on Kwon’s third-party claims. Almost two years later, the trial court signed

a default judgment against Kwon on La O’s claims. That same day, despite the earlier interlocutory

default judgment against MCS and without referencing that judgment, the trial court also signed

an order dismissing Kwon’s third-party claims against MCS for want of prosecution. By this

appeal, MSC challenges the interlocutory default judgment against it.

       Because it appeared the interlocutory default judgment against MCS was superseded by

the subsequent order dismissing the third-party claims, we questioned whether the appeal was
moot and we had jurisdiction over the appeal. See Heckman v. Williamson Cty., 369 S.W.3d 137,

162 (Tex. 2012) (court lacks jurisdiction over case that has become moot because issues presented

have ceased to exist); Dickson & Assoc. v. Brady, 530 S.W.2d 886, 887-88 (Tex. App.—Houston

[1st Dist.] 1975, no writ) (subsequent order dismissing entire case for want of prosecution

necessarily vacated prior interlocutory summary judgment even though trial court did not refer to

prior judgment in dismissal order). At our request, MCS filed a letter brief addressing our concern,

but nothing in the letter brief demonstrates our jurisdiction.

       The order dismissing Kwon’s third-party claims vacated the prior interlocutory default

judgment against MCS. See Brady, 530 S.W.2d at 887-88. Accordingly, the appeal is moot and

we dismiss it for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                    /Bill Pedersen, III//
                                                    BILL PEDERSEN. III
                                                    JUSTICE




190803f.p05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MASTER CLEANING SUPPLY, INC.,                    On Appeal from the County Court at Law
 Appellant                                        No. 2, Dallas County, Texas
                                                  Trial Court Cause No. CC-16-05120-B.
 No. 05-19-00803-CV         V.                    Opinion delivered by Justice Pedersen, III,
                                                  Justices Reichek and Carlyle participating.
 OH SUN KWON, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Oh Sun Kwon recover his costs, if any, of this appeal from
appellant Master Cleaning Supply, Inc.


Judgment entered this 23rd day of October 2019.